Citation Nr: 0822335	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-17 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1992 to 
October 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision by the Appeals 
Management Center, of the Department of Veterans Affairs 
(VA), on behalf of the Wichita, Kansas, Regional Office (RO).  
The February 2005 rating decision granted service connection 
for bilateral tinnitus, and assigned a 10 percent initial 
evaluation, effective from October 3, 1999.  In this regard, 
the Board notes that a substantive appeal as to the matter at 
issue was received on May 30, 2006, within one year of 
issuance of the July 1, 2005 notice of the February 2005 
rating action on appeal.

This matter was remanded by the Board in October 2005 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The 
case has been returned to the Board for appellate 
consideration.


FINDING OF FACT

On November 13, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification in the form of 
a statement from the veteran requesting withdrawal of this 
appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204.  

In this case, on November 13, 2007, the Board received 
notification in the form of a statement signed by the 
veteran, which expressed his desire to withdraw his claim for 
an increased initial evaluation for bilateral tinnitus.  
Thus, there remain no allegations of error of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


